DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The substitute specification filed 21 December 2021 has been entered.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Claims 1 and 9.  The “two-dimensional pulse profile engine” is defined at Figures 8 and 9 of the originally filed disclosure as a combination of hardware processors and software processing functionality (see Paragraphs [0040]-[0043] of the originally filed Specification).  The “dynamic decision engine configured to form pulse profile…” in Claim 3 is likewise defined at Figures 8 and 9 of the originally filed disclosure as a combination of hardware processors and software processing functionality.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2006 / 0290718).

As pertaining to Claim 1, Ishida discloses (see Fig. 11 and Fig. 14) an LED driver (801, 807) to drive a matrix of LEDs (see Page 1, Para. [0003] and [0005]-[0007]) in response to display signals (802) comprising: 
a two-dimensional pulse profile engine (801; see Page 2 through Page 3, Para. [0019] and [0021]-[0022]) configured to: 
receive the display signals (802) and timing signals (805), 
produce, based on the received display signals (802) and timing signals (805), a pulse profile (see Fig. 11) defining signal amplitudes (see (V0) to (V4)) at various times (i.e., see “delta t”) during a driving pulse (again, see Fig. 11 and Page 1, Para. [0008]) to generate an LED output signal that compensates for artifacts (i.e., quality, brightness, and power artifacts; see Page 1, Para. [0005]-
adjust a maximum amplitude of the pulse profile (see (V0) to (V4) in Fig. 11);
current forming circuitry (820, 814) configured to form a driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to reflect the pulse profile with the adjusted maximum amplitude (again, see Fig. 11); and 
driver circuitry (807), coupled to the two-dimensional pulse profile engine (801) and the current forming circuitry (820, 814), configured to form a current pulse based on the driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to drive the LEDs (again, see Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).

As pertaining to Claim 2, Ishida discloses (see Fig. 11 and Fig. 14) that the two-dimensional pulse profile engine (801) includes a memory (see (821)) storing predefined pulse profiles (i.e., pulse waveforms based on grayscale data); and
wherein the two-dimensional pulse profile engine (801) is configured to use the predefined pulse profiles (i.e., pulse waveforms based on grayscale data) to produce the pulse profile (again, see Fig. 11; and see Page 2, Para. [0020]).

As pertaining to Claim 3, Ishida discloses (see Fig. 11 and Fig. 14) that the two-dimensional pulse profile engine (801) includes a dynamic decision engine (see (821, 

As pertaining to Claim 4, Ishida discloses (see Fig. 11 and Fig. 14) that the current forming circuitry (820, 814) includes:
a base current generator (i.e., a current generated by (807) corresponding to (V0)) configured to generate a current signal (i.e., a minimum current signal) representing the lowest driving current (i.e., corresponding to zero brightness) for the one or more LEDs; 
a boost current generator (see (820, 814)) configured to generate currents (i.e., currents corresponding to (V1) through (V4)) to respond to one or more artifacts (i.e., quality, brightness, and power artifacts) of the LED matrix; and 
an adder (see (807)), coupled to the base current generator (i.e., see (807) for the current corresponding to (V0)) and the boost current generator (see (820, 814) for the currents corresponding to (V1) through (V4)), configured to form the pulse profile (see Fig. 11; and see Page 1, Para. [0008] with Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).

As pertaining to Claim 5, Ishida discloses (see Fig. 11 and Fig. 14) that the driver circuitry (807) includes a switch (823) to control when the driving pulse (i.e., the amplitude modulated and pulse-width modulates driving pulse) is active (again, see Page 2 through Page 3, Para. [0021]-[0022]).

As pertaining to Claim 7, Ishida discloses (see Fig. 11 and Fig. 14) that the current forming circuitry (820, 814) includes a digital counter (822) that counts a greyscale clock frequency to determine timing of boost segments (again, see Page 2 through Page 3, Para. [0021]-[0022]).

As pertaining to Claim 8, Ishida discloses (see Fig. 11 and Fig. 14) that the adjusted maximum amplitude is associated with an initial time period (i.e., an arbitrary time period) of the pulse profile (see (V0) to (V4) in Fig. 11; and again, see Page 2 through Page 3, Para. [0019] and [0021]-[0022]).

As pertaining to Claim 9, Ishida discloses (see Fig. 11 and Fig. 14) an LED driver (801, 807) to drive a matrix of LEDs (see Page 1, Para. [0003] and [0005]-[0007]) in response to display signals (802) comprising: 
a two-dimensional pulse profile engine (801; see Page 2 through Page 3, Para. [0019] and [0021]-[0022]) configured to: 
receive the display signals (802) and timing signals (805), 
analyze received display signals (802) to determine a proper compensation (i.e., a compensation for quality, brightness, and power artifacts; see Page 1, Para. [0005]-[0006]) for those signals for driving the matrix of LEDs, and
produce a pulse profile (see Fig. 11) based on the analysis of the received display signals (802), the pulse profile (again, see Fig. 11) defining signal amplitudes (see (V0) to (V4)) at various times (i.e., see “delta t”) during a driving 
current forming circuitry (820, 814) configured to form a driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to reflect the pulse profile (again, see Fig. 11); and 
driver circuitry (807), coupled to the two-dimensional pulse profile engine (801) and the current forming circuitry (820, 814), configured to form a current pulse, based on the driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse), to drive the LEDs (again, see Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).

As pertaining to Claim 10, Ishida discloses (see Fig. 11 and Fig. 14) that the two-dimensional pulse profile engine (801) is further configured to analyze the received display signals (802) according to an algorithm to determine a compensation for those signals (again, see Page 2, Para. [0020] in combination with Page 2 through Page 3, Para. [0019] and [0021]-[0022]).

As pertaining to Claim 11, Ishida discloses (see Fig. 11 and Fig. 14) that the two-dimensional pulse profile engine (801) is configured to analyze the received display signals (802) by determining a level of the boost current (see (820, 814) to generate currents corresponding to (V1) through (V4)) for different time periods (see Fig. 11; and 

As pertaining to Claim 12, Ishida discloses (see Fig. 11 and Fig. 14) a method of driving (see (801, 807)) a matrix of LEDs (see Page 1, Para. [0003] and [0005]-[0007]) in response to display signals (802) comprising the steps of: 
producing (see (801); and see Page 2 through Page 3, Para. [0019] and [0021]-[0022]) a pulse profile (see Fig. 11) based on the received display signals (802) and timing signals (805), the pulse profile (see Fig. 11) defining signal amplitudes (see (V0) to (V4)) at various times (i.e., see “delta t”) during a driving pulse (again, see Fig. 11 and Page 1, Para. [0008]) to generate an LED output signal that compensates for artifacts (i.e., quality, brightness, and power artifacts; see Page 1, Para. [0005]-[0006]) of the LED matrix and other driver circuitry (i.e., the LED matrix wiring and/or driving hardware);
adjusting a maximum amplitude of the pulse profile (see (V0) to (V4) in Fig. 11);
forming (see (820, 814)) a driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to reflect the pulse profile with the adjusted maximum amplitude (again, see Fig. 11); and 
forming (see (807)) a current pulse based on the driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to drive the LEDs (again, see Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).

As pertaining to Claim 13, Ishida discloses (see Fig. 11 and Fig. 14) that the step of producing the pulse profile (i.e., pulse waveforms) includes the step of using a pre-defined profile algorithm (again, see Page 2, Para. [0020]).

As pertaining to Claim 14, Ishida discloses (see Fig. 11 and Fig. 14) a step of determining timing of boost segments (again, see Page 2 through Page 3, Para. [0021]-[0022]).

As pertaining to Claim 15, Ishida discloses (see Fig. 11 and Fig. 14) that the step of adjusting a maximum amplitude of the pulse profile (i.e., pulse waveforms) includes the step of adjusting the maximum amplitude for an initial time period (i.e., an arbitrary time period) of the pulse profile (see (V0) to (V4) in Fig. 11; and again, see Page 2 through Page 3, Para. [0019] and [0021]-[0022]).

As pertaining to Claim 16, Ishida discloses (see Fig. 11 and Fig. 14) a method of driving (see (801, 807)) a matrix of LEDs (see Page 1, Para. [0003] and [0005]-[0007]) in response to display signals (802) comprising the steps of
analyzing see ((801) and see Page 2 through Page 3, Para. [0019] and [0021]-[0022]) the display signals (802) to determine a proper compensation (i.e., a compensation for quality, brightness, and power artifacts; see Page 1, Para. [0005]-[0006]) for those signals for driving the matrix of LEDs, and
producing a pulse profile (see Fig. 11) based on the analysis of the received display signals (802), the pulse profile (again, see Fig. 11) defining signal amplitudes 
forming (see (820, 814)) a driving pulse (i.e., an amplitude modulated and pulse-width modulates driving pulse) to reflect the pulse profile (again, see Fig. 11); and 
forming (see (807)) a current pulse based on the driving pulse profile (i.e., an amplitude modulated and pulse-width modulates driving pulse) to drive the LEDs (again, see Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).

As pertaining to Claim 17, Ishida discloses (see Fig. 11 and Fig. 14) the step of analyzing the received display signals (802) according to an algorithm to determine a proper compensation for those signals (again, see Page 2, Para. [0020] in combination with Page 2 through Page 3, Para. [0019] and [0021]-[0022]).

As pertaining to Claim 18, Ishida discloses (see Fig. 11 and Fig. 14) that the step of analyzing the received display signals (802) further comprises the step of determining a level of the boost current (see (820, 814) to generate currents corresponding to (V1) through (V4)) for different time periods (see Fig. 11; and see Page 1, Para. [0008] with Page 2 through Page 3, Para. [0017], [0019], and [0021]-[0022]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Grootes et al. (hereinafter “Grootes” US 7,317,403).

As pertaining to Claim 6, Ishida does not explicitly disclose that the two-dimensional pulse profile engine includes current switches coupled to current sources.  However, this feature must be present in the two-dimensional pulse profile engine disclosed by Ishida in order to provide amplitude modulated and pulse-width modulated driving current signals to a matrix of LEDs.
Further, in the same field of endeavor, Grootes discloses (see Fig. 4) an LED driver comprising a two-dimensional pulse profile engine (see (47, 48, 40, 41, 42, 36, 37, 38)) configured to form an amplitude modulated and pulse-width modulated driving current signal to a matrix of LEDs (see (32, 33, 34); and see Col. 4, Ln. 13-21 and Ln. 52-62; and Col. 5, Ln. 20-40), wherein the two-dimensional pulse profile engine (see Fig. 15, for example) includes current switches (104, 105, 106) coupled to current sources (112; see Col. 8, Ln. 53-61).  It is a goal of Grootes to provide a means of efficiently setting and adjusting the brightness and white point of a matrix of LEDs by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishida with the teachings of Grootes such that the two-dimensional pulse profile engine includes current switches coupled to current sources, as disclosed by Grootes, to provide a means of efficiently setting and adjusting the brightness and white point of a matrix of LEDs by controlling the amplitude modulated and pulse-width modulated driving current signals of the LED matrix.


Response to Arguments

Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.  Initially, the applicant has asserted that the examiner has not identified a “sufficient basis” for interpreting the claimed “two-dimensional pulse profile engine configured to receive… and produce…” and the claimed “dynamic decision engine configured to form pulse profile…” under 35 U.S.C. 112(f).  While the applicant states that “the Action’s characterization of the claim terms” does not affect “allowability of the claims” and, as such, “will not address this issue other than to indicate that it does not agree with the Action’s allegations,” the applicant has asserted that the action alleges, “without explanation, that the limitations it identified have ‘a generic placeholder that is coupled with functional language without reciting sufficient structure to perform .  
The examiner respectfully directs attention to MPEP § 2181, subsection I.  Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

There is no recognized “specific structural meaning” in the art for the term “two-dimensional pulse profile engine” or the term “dynamic decision engine.”  Furthermore, these terms are plainly followed by the phrase “configured to” and then subsequently modified by functional language.  Further still, the claimed “two-dimensional pulse profile engine” and “dynamic decision engine” are not modified by sufficient structure anywhere in the claims for performing the claimed function.  Thus, the examiner respectfully maintains that these terms invoke interpretation under 35 U.S.C. 112(f).  The applicant is reminded that the applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The applicant has further argued that none of the references relied upon by the examiner in the prior Office Action, particularly Ishida, teach or fairly suggest such features, as recited in at least independent Claim 1, as:  “a driving circuit for LEDs” and a driving circuit that “compensates for artifacts of the LED matrix and other driver circuitry” (see Remarks at Page 11); “current forming circuitry” (see Remarks at Page 12); and adjusting “a maximum amplitude of the pulse profile” (see Remarks at Page 12).  The examiner respectfully disagrees.  Firstly, Ishida plainly discloses a “drive method” and “driving circuit” that “is a combination of the AM control and the PWM control” (see Para. [0005]).  The applicant has stated that the portion of the Ishida reference cited by the examiner “actually refers” to the reference to Aoki (US 2002 / 0195966) and that “It is unclear whether Aoki discloses a driving circuit for LEDs” (see Remarks at the top of Page 11).  The examiner respectfully directs attention to at least Paragraph [0003] of Ishida and to at least Paragraph [0112] of Aoki, as both Ishida and Aoki are clearly directed to an “LED driver.”  Further, Ishida plainly discloses that the pulse profile (see Fig. 11) defining signal amplitudes (see (V0) to (V4)) at various times (i.e., see “delta t”) during a driving pulse (again, see Fig. 11 and Claims 1-18 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622